Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 1 and 12 recite “apply, by the processor based on the accelerometer  data, a derivative operator…”; “count, by the processor…, peaks…”; “eliminate, by the processor… over counted peaks…”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The addition of the “processor” of Claim 1 and 12 for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “applying a derivative operator” is a standard mathematical operation that could be performed by any generic processor. For example, “counting peaks…” can be performed in the mind by viewing a visual depiction of the signals and counting the peaks in the signal. For example, “eliminating over counted peaks” is a mathematical operation that can be performed by any generic processor.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 1 and 12 only recites one additional element – an accelerometer/portable accelerometer and processor for measuring and analyzing movement data. The gathering and analyzing of data using the inertial sensor and processor simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claims 1 and 12 recite a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inertial sensor for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, an accelerometer is well-understood, routine and conventional activity in the art, as evidenced by applications filed specification in paragraph 0100.  Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, there are no additional elements recited that would remedy the 35 USC 101, specifically claims 9-11 are known to be well understood in the prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al (“Automatic Step Detection in the Accelerometer Signal”) in view of Zhao (“Full Featured Pedometer Design Realized with 3-Axis Digital Accelerometer”)
Regarding claim 1, Ying discloses a device for counting the number of steps taken by a user wearing the device (abstract), the device comprising: 
an accelerometer (ADXL 322) for measuring accelerometer data for at least one axis (“Subjects”, page 80) (Fig 2); and 
a processor configured to: 
apply, by the processor based on the accelerometer data, a derivative operator to the accelerometer data in successive processing windows (“Derivative Operator”, page 81, Fig 4); 
count, by the processor based on the accelerometer data, peaks in the derivative of the accelerometer data in each processing window (“in this work, the property of the successive ascends and descends in the transformed signal is utilized for peak detection”, “Fiducial Mark”, page 82, Fig 4g); and 
Ying is silent regarding eliminate, by the processor based on the accelerometer data, over counted peaks in the derivative of the accelerometer data based on a time difference between a first peak in the derivative of the accelerometer data in a current processing window and a last peak in the derivative of the accelerometer data in a preceding processing window.  Zhao does not expressly disclose eliminate, by the processor based on the accelerometer data, over counted peaks in the derivative of the accelerometer data based on a time difference between a first peak in the derivative of the accelerometer data in a current processing window and a last peak in the derivative of the accelerometer data in a preceding processing window.  However, Zhao teaches eliminate, by the processor based on the accelerometer data, over counted peaks in the accelerometer data based on a time difference between a first peak in the accelerometer data in a current processing window and a last peak in the accelerometer data in a preceding processing window (“Time Window”, page 2-3). Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters. 
Regarding claim 3, Ying discloses wherein the processor is further configured to update an adaptive threshold for a next processing window (“Fidicial Mark”, page 82, Fig 4).  
Regarding claim 4, Ying is silent regarding the device as claimed in claim 3, wherein the adaptive threshold for the next processing window is based on a difference in signal amplitude for a last successive peak and valley pair in the current processing window.  Zhao teaches wherein the adaptive threshold for the next processing window is based on the difference in signal amplitude for a last successive peak and valley pair in the current processing window (“Dynamic Threshold and Dynamic Precision”, page 2).  Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters.
Regarding claim 5, Ying is silent regarding the device as claimed in claim 4, wherein the adaptive threshold for the next processing window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window.  Zhao does not expressly disclose wherein the adaptive threshold for the next processing window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an adaptive threshold because Applicant has not disclosed that having the adaptive threshold for the next window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Zhao and applicant's invention, to perform equally well with either the dynamic thresholds taught by Zhao or the claimed the adaptive threshold for the next window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window because both dynamic thresholds would perform the same function of providing an adaptive and fast enough threshold value to determine steps equally well with either the dynamic thresholds as taught by Zhao or the claimed the adaptive threshold for the next window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window.  
	Therefore, it would have been prima facie obvious to modify Ying/Zhao to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ying/Zhao.
Regarding claim 6, Ying is silent regarding wherein the processor is configured to eliminate peaks from the peak count in the current processing window if the time difference between the first peak in the current processing window and the last peak in the preceding processing window is smaller than a second threshold value.  Zhao teaches wherein the processor is configured to eliminate peaks from the peak count in the current processing window if the time difference between the first peak in the current processing window and the last peak in the preceding processing window is smaller than a second threshold value (“Time Window”, page 2-3).  Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters.
Regarding claim 7, Ying is silent the device as claimed in claim 6, wherein the second threshold value is about ¼ seconds.  Zhao teaches wherein the second threshold value is about ¼ seconds (“Time Window”, page 2-3).  Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters. Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters.
Regarding claim 8, Ying discloses the device as claimed in claim 1, wherein the derivative operator comprises a Pan Tomkins derivative operator (“I. Pam Tompkins Method”, page 81). 
Regarding claim 9, Ying discloses the device as claimed in claim 1, wherein the device is implemented in a wearable device (“accelerometer attaching on the lateral side of the left and right feet during measurement”, page 80, right column).  
Regarding claim 10, Ying discloses the device as claimed in claim 1, wherein the device is implemented in an assembly comprising a wearable device and a communication device. Zhao teaches wherein the device is implemented in an assembly comprising a wearable device and a communication device (“Introduction”, page 1; “Hardware Connection”, page 4).  Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters.
Regarding claim 11, Ying is silent regarding the device as claimed in claim 1, wherein the device is implemented in an assembly comprising a wearable device and a wireless communication device. Zhao teaches wherein the device is implemented in an assembly comprising a wearable device and a wireless communication device (“Hardware Connection”, page 4). Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters.
Regarding claim 12, Ying discloses a method for counting the number of steps taken by a user, the method comprising: 
measuring, by a portable accelerometer device (ADXL 322), accelerometer data for at least one axis (“Subjects”, page 80) (Fig 2);
applying, by a processor based on the accelerometer data, a derivative operator to the accelerometer data in successive processing windows (“Derivative Operator”, page 81, Fig 4); 
counting, by the processor based on the accelerometer data, peaks in the derivative of the accelerometer data in each processing window (“in this work, the property of the successive ascends and descends in the transformed signal is utilized for peak detection”, “Fiducial Mark”, page 82, Fig 4g); and 
Ying is silent regarding eliminating, by the processor based on the accelerometer data, over counted peaks in the derivative of the accelerometer data based on a time difference between a first peak in the derivative of the accelerometer data in a current processing window and a last peak in the derivative of the accelerometer data in a preceding processing window.  Zhao does not expressly disclose eliminate, by the processor based on the accelerometer data, over counted peaks in the derivative of the accelerometer data based on a time difference between a first peak in the derivative of the accelerometer data in a current processing window and a last peak in the derivative of the accelerometer data in a preceding processing window.  However, Zhao teaches eliminate, by the processor based on the accelerometer data, over counted peaks in the accelerometer data based on a time difference between a first peak in the accelerometer data in a current processing window and a last peak in the accelerometer data in a preceding processing window (“Time Window”, page 2-3). Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters. 
Regarding claim 14, Ying discloses the method as claimed in claim 12, further comprising updating, by the processor based on the accelerometer data, an adaptive threshold for a next processing window (“Fidicial Mark”, page 82, Fig 4).  
Regarding claim 15, Ying discloses the method as claimed in claim 14, wherein the adaptive threshold for the next processing window is based on a difference in signal amplitude for a last successive peak and valley pair in the current processing window.  Zhao teaches wherein the adaptive threshold for the next processing window is based on a difference in signal amplitude for a last successive peak and valley pair in the current processing window (“Dynamic Threshold and Dynamic Precision”, page 2).  Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters.
Regarding claim 16, Ying is silent regarding he method as claimed in claim 15, wherein the adaptive threshold for the next processing window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window. Zhao does not expressly disclose wherein the adaptive threshold for the next processing window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an adaptive threshold because Applicant has not disclosed that having the adaptive threshold for the next window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Ying/Zhao and applicant's invention, to perform equally well with either the dynamic thresholds taught by Zhao or the claimed the adaptive threshold for the next window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window because both dynamic thresholds would perform the same function of providing an adaptive and fast enough threshold value to determine steps equally well with either the dynamic thresholds as taught by Ying/Zhao or the claimed the adaptive threshold for the next window is between about >0 to 50% of the difference in signal amplitude for the last successive peak and valley pair in the current processing window.  
	Therefore, it would have been prima facie obvious to modify Ying/Zhao to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ying/Zhao.
Regarding claim 17, Ying is silent regarding wherein the processor is configured to eliminate peaks from the peak count in the current processing window if the time difference between the first peak in the current processing window and the last peak in the preceding processing window is smaller than a second threshold value.  Zhao teaches wherein the processor is configured to eliminate peaks from the peak count in the current processing window if the time difference between the first peak in the current processing window and the last peak in the preceding processing window is smaller than a second threshold value (“Time Window”, page 2-3).  Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters.
Regarding claim 18, Ying is silent regarding the method as claimed in claim 17, wherein the second threshold value is about ¼ seconds.  Zhao teaches wherein the second threshold value is about ¼ seconds (“Time Window”, page 2-3).  Therefore, it would have been obvious at the effective filing date of the invention to modify Ying’s algorithm which uses of a derivative operator such as Pam-Tomkins to include Zhao’s which uses peak counting and adaptive thresholds and time windows to make the signal even easier to analyze through the use of filters.
Regarding claim 19, Ying discloses the method as claimed in claim 1, wherein the derivative operator comprises a Pan Tomkins derivative operator (“I. Pam Tompkins Method”, page 81).
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al (“Automatic Step Detection in the Accelerometer Signal”) in view of Zhao (“Full Featured Pedometer Design Realized with 3-Axis Digital Accelerometer”) further in view of Brady (8460197)
Regarding claim 2, Ying/Zhao discloses comprising counting the peaks based on a first threshold if the current processing window is a first processing window (Fig 5) (“Peak Detection”, page 2). Ying/Zhao are silent after transiting from a light activity state to a moderate or a heavy activity state. 
However, Brady teaches taking into account transiting from a light activity state to a moderate or a heavy activity state (col. 10, lines 9-16, 30-35, 57-62). 
Therefore, it would have been obvious at the effective filing date of the invention to modify Zhao/Ying’s which broadly disclose walking/running by Brady who determines light activity vs moderate state vs heavy activity for the purpose of being able to more easily designate steps and therefore, accurately output calories burned. 
Regarding claim 13, Ying/Zhao discloses comprising counting, by the processor based on the accelerometer data, the peaks based on a first threshold if the current processing window is a first processing window after transiting from a light activity state to a moderate or a heavy activity state. This bolded claim language is conditional and therefore, not required to be taught if the condition is not satisfied. Ying/Zhao does not satisfy after transiting from a light activity state to a moderate or a heavy activity state. 
However, Brady teaches taking into account transiting from a light activity state to a moderate or a heavy activity state (col. 10, lines 9-16, 30-35, 57-62). Therefore, it would have been obvious at the effective filing date of the invention to modify Zhao/Ying’s which broadly disclose walking/running by Brady who determines light activity vs moderate state vs heavy activity for the purpose of being able to more easily designate steps and therefore, accurately output calories burned. 
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the 101 rejection, the 101 rejection is maintained. The examiner does not agree that counting the peaks is a practical application step. It is a step that can be performed in the mind as noted above and is therefore, an abstract idea. The additional recitation of a portable accelerometer amounts to mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. In addition, applicant themselves disclose that the accelerometer is well known, routine, and conventional. 
Applicant’s amendments called for a new ground of rejection with Ying in view of Zhao. Ying teaches the use of the Pam Tomkins method to utilize the derivative of the acceleration data to make step determinations. Zhao teaches the use of time differences between the peaks to eliminate peaks/false peaks. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791